Filed:   October 17, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-6228
                           (CA-94-978-5-BR)



Robert Lee Davis,

                                               Petitioner - Appellant,

         versus

Hubert Stone,

                                                Respondent - Appellee.




                              O R D E R


    The Court amends its opinion filed July 31, 1996, as follows:

    On the cover sheet, section 3, line 2 -- "W. Earl Britt" is
corrected to read "Malcolm J. Howard."
                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                       Clerk
                             UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6228



ROBERT LEE DAVIS,

                                            Petitioner - Appellant,

          versus

HUBERT STONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-978-5-BR)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217, and denying his motion for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we deny

a certificate of probable cause to appeal; to the extent that a

certificate of appealability is required we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
Davis v. Stone, No. CA-94-978-5-BR (E.D.N.C. Jan. 26, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3